Citation Nr: 1206294	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating for service-connected neurogenic bladder, currently evaluated as 40 percent disabling prior to September 9, 2008, and 60 percent disabling thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for herniated intervertebral disc L5-S1.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of trauma to both feet with blisters and a left heel scar.

4.  Entitlement to service connection for left heel pain, to include as secondary to claimed residuals of trauma to both feet.

5.  Entitlement to service connection for right heel pain, to include as secondary to claimed residuals of trauma to both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

T. Reynolds, Counsel


INTRODUCTION

The Veteran had service from November 1999 to April 2000, and from November 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Travel Board Hearing in support of his claims in March 2010, before the undersigned Veterans Law Judge.

In this case, a June 2006 rating decision denied the Veteran's claim of service connection for pes planus.  A letter dated June 24, 2006, notified the Veteran of that decision.  The Veteran filed a notice of disagreement (NOD) on April 25, 2007, and the RO issued a statement of the case (SOC) in July 2007.  A notification letter was sent to the Veteran on July 16, 2007, along with a copy of the SOC.  The letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter included the provision that if the substantive appeal was not filed within 60 days, the Veteran's case would be closed.  The letter also included notice that a request for an extension should be made prior to the expiration of the time limit. 

The Veteran's VA Form 9 was received by the RO on September 19, 2007.  Unfortunately, this document was received by the RO on day 63, which is after the time limit for filing a substantive appeal, which in this case, was September 16, 2007, 60 days after the issuance of the SOC.  As a result, the RO notified the Veteran in a November 2007 letter that his substantive appeal was untimely.  The Veteran was informed of his right to appeal the RO's decision regarding timeliness in a VA Form 4107.  The Veteran did not respond to this letter and the RO took no further action on the issue.  Thus, because an appeal has not been filed with respect to the issue of timeliness of the substantive appeal, the Board does not have jurisdiction to address the pes planus issue at this time.  

In a June 2006 rating decision, the RO denied service connection for shin splints.  The Veteran was notified of the denial in a June 24, 2006, letter.  The Veteran submitted a VA Form 9 on September 19, 2007, and indicated that he wanted to appeal the rating decision pertaining to shin splints.  The RO construed this as a NOD to the June 2006 rating decision and by letter dated in November 2007, the RO notified the Veteran that his NOD was untimely.  The Veteran did not appeal the timeliness issue and this issue also is not currently before the Board.

With regard to the issues of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of trauma to both feet with blisters and a left heel scar, entitlement to service connection for left heel pain, also claimed as secondary to residuals of bilateral foot trauma, and entitlement to service connection for right heel pain, also claimed as secondary to residuals of bilateral foot trauma, a July 2008 rating decision found that new and material evidence had not been submitted with respect to the Veteran's bilateral feet with blisters and a left heel scar and denied the claims of service connection for left and right heel pain.  The Veteran was notified of this decision in a July 31, 2008, letter.  On September 30, 2008, the Veteran submitted a NOD and an SOC was issued on July 10, 2009.  It was later learned that the SOC was sent to the wrong address and the RO re-sent the SOC to the Veteran on August 17, 2009.  A cover letter, included with the Veteran's VA Form 9, reflects a date stamp of October 27, 2009, and reads, "received from Division #4 of the Veterans Affairs."  The handwritten date on the cover letter and the date typed on the Veteran's VA Form 9 reflects October 7, 2009.  Having reviewed the documentation submitted by the Veteran's representative, the Board finds that there is sufficient basis to conclude that a timely VA Form 9 was provided in this case.  The Board therefore finds that the Veteran's appeal has been perfected as to the three issues discussed above and the Board will proceed with a review of these claims.

The issues of entitlement to an initial disability rating in excess of 20 percent for herniated intervertebral disc L5-S1, whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of trauma to both feet with blisters and a left heel scar, and entitlement to service connection for left and right heel pain, to include as secondary to claimed residuals of trauma to both feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 8, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of a claim of entitlement to a higher initial rating for service-connected neurogenic bladder, currently evaluated as 40 percent disabling prior to September 9, 2008, and 60 percent disabling thereafter was requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to a higher initial rating for service-connected neurogenic bladder, currently evaluated as 40 percent disabling prior to September 9, 2008, and 60 percent disabling thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

In a July 2005 rating decision, the RO granted a noncompensable rating for neurogenic bladder effective March 11, 2005.  In an August 2007 decision, the RO increased the Veteran's disability rating to 40 percent disabling, effective March 11, 2005.  Subsequently, in a February 2009 rating decision, the RO increased the Veteran's disability rating to 60 percent, effective September 9, 2008.  The Veteran submitted a timely notice of disagreement concerning the rating of his service-connected neurogenic bladder and perfected an appeal of this issue with the submission of a timely substantive appeal.  Thereafter, in March 2010, the Veteran expressed his desire to withdraw this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Here, the Veteran has withdrawn the appeal of the claim of entitlement to a higher initial rating for service-connected neurogenic bladder, currently evaluated as 40 percent disabling prior to September 9, 2008, and 60 percent disabling thereafter, and there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.





ORDER

The appeal of the issue of entitlement to a higher initial rating for service-connected neurogenic bladder, currently evaluated as 40 percent disabling prior to September 9, 2008, and 60 percent disabling thereafter is dismissed.

REMAND

Turning first to the Veteran's claim of an increased rating for a back disability, the Board notes that under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to obtain a medical examination or medical opinion when such is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  At the Veteran's March 2010 Board hearing, he testified that since he was last examined for VA compensation purposes in April 2008, his service-connected back disability has increased in severity.

In light of the reported worsening of the Veteran's service-connected back disability, the Board finds that a remand is required in order to obtain a current VA orthopedic examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

The Board also notes that the record on appeal concerning the Veteran's back disability may be incomplete.  At his March 2010 Board hearing, the Veteran testified that every year he undergoes three weeks of chiropractic treatment as well as physical therapy at the Fresno VA Medical Center (VAMC).  Additionally, he reportedly completed a recent surgical consultation by an orthopedic surgeon in Palo Alto, California.  Accordingly, a remand is required because VA must make reasonable efforts to obtain these records since they may be pertinent to his claim.  See 38 C.F.R. § 3.159(c)(1)(2) (2011).

Turning next to the Veteran's bilateral foot condition, he contends that he is entitled to service connection for residuals of trauma to both feet which includes blisters and a scar on his left heel.  He also maintains that service connection should be afforded to him on the basis of pain in both heels to include as secondary to trauma of both feet.

The Veteran's service treatment records show that during a June 1999 enlistment examination his feet were clinically evaluated as abnormal, and mild, asymptomatic pes planus was noted.  Subsequently, in January 2000, the Veteran presented with the chief complaint of a blister on his left heel for the past two days.  He was prescribed ointment, medication and special shoes to wear for three days.  Approximately five days later he again experienced pain in his left heel while participating in Basic Combat Training.  The diagnosis was left heel blister caused by marching.  In February 2000 the Veteran was seen for treatment of cellulitis in the left heel.  The diagnostic impressions were resolving cellulitis, healing ulcer.  A follow up visit, approximately six days later, noted that the cellulitis had resolved.  In December 2004 the Veteran again presented with complaints of bilateral heel pain for the past week.  No diagnosis was noted.  

The post-service medical evidence of record reflects that the Veteran has sought continuing treatment for the disabilities of his feet.  Records dated from May 2006 to March 2009 include a February 2008 VA podiatry note which shows that the Veteran presented with painful fissures on his heels which itch and burn.  The Veteran related to the physician that he never had pain in his feet prior to joining the military.  The pertinent diagnosis was callus.  A December 2008 VA podiatry note reflects a diagnosis of rule out dermatitis versus fungal infection, while a March 2009 VA podiatry note reflects a diagnosis of psoriasis of both feet.  The March 2009 note eludes to the fact that the Veteran was seen by a VA dermatologist who indicated that he suffers from psoriasis.

During the Veteran's March 2010 hearing he testified that he experienced blisters in service due to the types of boots he was required to wear.  The blisters eventually became infected and he experienced infections which developed through his groin area and were treated with medication.  He related that recently he went to a dermatologist and was diagnosed with psoriasis.  He complained that his heels are constantly cracked and his psoriasis is spreading to his toes and the bottom front of his feet.  He noted continued heel pain and uses prescribed orthotics to help alleviate the pain.  

Although the Veteran was afforded a VA examination in April 2006, and an addendum was furnished in May 2006, the examiner did not render a medical nexus opinion.  A medical opinion that addresses the relationship between the Veteran's bilateral foot disorder and his active service must be obtained before the Board may decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board is ordering that this opinion be obtained as to the claims for service connection for both left and right heel pain, the examiner will be free to address all aspects of the potentially inter-related claimed bilateral heel and feet disability issues even though specific action has not yet been taken to reopen the claims for service connection for residuals of trauma to both feet.  

Additionally, at his March 2010 hearing the Veteran indicated that approximately four months earlier he was seen by the VA dermatology clinic at the Fresno VAMC.  Therefore, the VA must make reasonable efforts to obtain these records since they may be pertinent to his claim.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records, to include all records from the dermatology clinic, and records of chiropractic treatment and physical therapy, from December 2007 until the present from the VAMC in Fresno, California, excluding those already associated with the claims folder.  

2.  After obtaining clarification from the Veteran as to where he obtained a surgical consultation with an orthopedic surgeon in Palo Alto, California, and obtaining any required releases, obtain a copy of the surgical consultation report.  

3.  Schedule the Veteran for VA orthopedic examination to determine the nature and severity of his service- connected back disability.  The claims folders must be made available to and reviewed by the examiner.

As part of the examination, the examiner should conduct range of motion studies and describe any loss of function associated with the Veteran's back disability.  The examiner also should address whether the Veteran experiences an increase in functional impairment due to pain, weakened movement, excess fatigability, or incoordination on movement of the back.

4.  Additionally, schedule the Veteran for both VA dermatology and VA podiatry examinations for the purpose of determining the current diagnosis of his heel and foot disorders.  The claims folders must be made available to the examiners for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.

For each disorder found, each examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any current heel/foot disorder is related to an event, injury, or disease in service, to include marching during Basic Combat Training, jumping on and off trucks while carrying medical supply equipment weighing approximately 70-80 pounds, and/or the type of boots worn during service.  

Additionally, an opinion should be provided concerning whether the Veteran's pain he experiences in both heels is secondary, or proximately due to, the residuals of trauma to his feet that was experienced during service.  If the clinicians need to consult with one another for purposes of providing the opinions, then they should do so and so note in the examination reports that are completed.  

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiners are unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

5.  Following the completion of the above, the AOJ should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


